Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 11/23/2021 in reply to the Office action of 8/23/2021. Claims 1 and 14 are amended.  New claims 46 and 48 are added. Therefore, claims 1-2, 4-5, 14-16, 29-33, 35-36, 42 and 46-47 are pending.
			Withdrawn Objections and Rejections
The 112(a) rejection to the claims regarding written description has been withdrawn in view of Applicant’s arguments and/or upon further consideration.
The objection to claims 14-15 and 29 has been withdrawn in view of Applicant’s amendment to the claims.
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment to the claims and/or arguments. 

Claims 1-2, 4-5, 14-16, 29-33, 35-36, 42 and 46-47 are pending and examined.

Claim Rejections - 35 USC § 103
Claims 1-2, 5, 14-16, 29-33, 36, 42 and 46-47  are rejected under 35 U.S.C. 103 as being unpatentable over each of Sudhakar et al (International Journal of Plant Production (2008); vol. 2(1), pp. 1-14; Applicant’s IDS); Vasudevan et al (US 8,431,402 B2); and Liu and Godwin (Plant Cell Rep (2012) 31:999-1007), in view of each of Dan et al (US 20040133938 A1) and Wu et al (In Vitro Cell. Dev.Biol. Plant (2014)50:9-18). This rejection is repeated for the reasons of record as set forth in the last Office action . 
Applicant argues that none of the cited references teach the use of lipoic acid  in the method of producing differentiating embryogenic callus (DEC) from sorghum tissues. Applicant specifically argues Dan et al teach the use of lipoic acid in plant transformation media and/or regeneration media but does not teach the use of lipoic acid in the preparation of DEC in Callus inducing medium (CIM). Applicant also argues the process of preparing DEC is different and takes place before the process transformation or regeneration steps. Applicant further argues that claim 1 is amended to clarify that the step of producing DEC tissues in CIM takes place prior to introducing the one or more nucleic acid into the DEC tissues. Applicant also argues that Examples 2-4 of the specification shows production of DEC tissues with improved quality of nodular structure, improved DEC tissue yield, and the maintenance of the regeneration frequency and number of shoots/DEC tissues when lipoic acid is added in the callus induction medium comprising an auxin and a cytokinin.
These are not found persuasive because none of the cited references needs to teach the use of lipoic acid in the preparation of DEC sorghum tissues in CIM medium since the rejection is one of obviousness and not one of anticipation. It is the combination of Sudhakar et al, Vasudevan et al,  Liu and Godwin, and Dan et al that provides a predictable result, and thus makes the claimed invention obvious. 
Sudhakar is relied upon because it provides a method of preparing embryogenic callus comprising culturing immature embryo explants of sorghum bicolor on callus induction medium comprising one or more auxins, one or more cytokinin, and an Sorghum bicolor is one of the staple food grains and a good source of nutrients, and suggest the need to improve the current genetic transformation protocol via tissue culture.  
Vasudevan et al  teach high frequency regeneration of sorghum using DEC explant in a culture media supplemented with auxins (2, 4-D, IAA) and cytokinin (BA, KN) with the antioxidant ascorbic acid, PVP or PVPP.
The only difference between amended claim 1 and the prior art references above is the type of the antioxidant agent used in the callus induction medium. Amended claim 1 requires the antioxidant lipoic acid in the culture medium, while the prior art culture medium uses the antioxidant agent activated charcoal, ascorbic acid, PVP or PVPP. Claims 1-2, 4-5, 32-33, 35-36, and 46-47 do not require a transformation step. The antioxidant agent can be added in the culture medium during or after the callus induction as taught by Sudhakar et al (1st full paragraph of page 4, and Fig.1b) or upon phenolic exudates from base of shoot buds as taught by Vasudevan et al (Table 1). Applicant provides no evidence of unexpected results related to the use of lipoic acid during callus induction and that such unexpected results could not be obtained in 
Furthermore, one of skilled in the art would have been motivated to substitute the antioxidant agent activated charcoal, ascorbic acid, PVP or PVPP in plant tissue culture medium taught by Sudhakar et al or Vasudevan et al with the lipoic acid taught by Dan et al given that the use of lipoic acid has been shown to inhibit browning in tissue culture and also improved transformation and regeneration efficiency of different plant species. Applicant provides no unexpected results related to the use of lipoic acid during callus induction and that could not be obtained in transformation and regeneration culture media. 
Liu and Godwin is relied upon because it teaches that the use sorghum immature embryos  in callus induction medium for preparing DEC, optimization of callus induction medium, use of copper, and high transformation efficiency of Sorghum bicolor. Liu and Godwin further teach that IEs from sorghum line Tx430, same as used in Applicant’s working examples, proved to be the most successful and productive explants for sorghum explant tissue culture and that the presence of copper in CIM and regeneration medium enhanced callus induction rate and regeneration frequency. Liu and Godwin is cited in Wu et al below.
	Wu et al is relied upon because it provides improved transformation efficiency of sorghum using immature embryos from sorghum line Tx430 that resulted in 33.2% of transformation frequency, addition of cupric sulfate and 6-benzylaminopurine in the 
	Applicant argues that the specific concentration of lipoic acid in the callus induction medium for the production of DEC tissue as recited in claim 46 and 47 is taught or suggested in  any of the cited prior art references, therefore is not obvious.  This is not found persuasive, however, because the prior art teaches the use of  equivalent antioxidant agents including activated charcoal, ascorbic acid, PVP or PVPP in the plant tissue culture at concentrations that fall with the concentration ranges of the claims. Sudhakar et al teach the use of 1% of activated charcoal in for reducing browning in sorghum callus induction medium.  Similarly, Vasudevan et al teach tissue culture media supplemented with the antioxidant ascorbic acid, PVP or PVPP at concentrations from 0.25 g to 1.5 g to reduce browning. In addition, since Dan discloses a method of utilizing the antioxidant lipoic acid to reduce browning in plant tissue culture media, one would necessarily put said antioxidant in a tissue culture medium. Moreover, with regard to the recited concentration, it is well settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
	


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparing differentiating embryogenic callus tissue of sorghum by culturing immature embryos in callus inducing medium comprising auxins and cytokinin with browning reducing and  osmotic agents as taught by each of Sudhakar et al and Vasudevan et al, to obtain high frequency of regeneration and high transformation efficiency of sorghum as taught by Liu and Godwin, to produce stably transformed sorghum plants as taught by Wu et al. It would also have been obvious to modify that method by incorporating the lipoic acid as an anti-oxidant to reduce browning in tissue culture as taught by Dan et al, given the optimum results obtained for different plants species as taught by Dan et al. One would have been motivated to substitute the activated charcoal or PVV or any other antioxidant agent with a lipoic acid in the culture media to reduce culture browning, for Sorghum bicolor, given the results obtained for other monocot plants as taught by Dan et al, given the recalcitrant nature of sorghum,  given that sorghum is one of the staple food grain and is a good source of nutrients as taught by Sudhakar et al, and given the need to improve the current genetic transformation protocol via tissue culture for sorghum as taught by each of Liu and Godwin and Wu et al . One would have been motivated to use additives like copper and benzyl aminopurine in the culture medium to increase transformation efficiency to more than 33% as taught by Wu et al. One would also have been motivated to combine auxins, cytokinin (BA, KN) and a lipoic acid as the 
	MPEP 2145 states that a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Ciro 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima fade case of obviousness). In the instant case, Applicant has not provided any evidence to support unexpected results related to the use of lipoic acid in the callus induction medium.
	Therefore, for all the reasons discussed above and in the last Office action, the invention as whole was a prima facie obvious, absent evidence to the contrary. 

Remarks

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhat et al (US 2006/0212970 A1) teach the use of explants including immature embryos (IEs) from plants including sorghum and co-culture medium containing lipoic acid.

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662